Citation Nr: 0618002	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-28 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945.  He died in November 2003 and the appellant is his 
widow.  This case comes to the Board of Veterans' Appeals 
(Board) from a December 2003 rating determination.


FINDINGS OF FACT

1.  The veteran died in November 2003 at the age of 84; his 
death certificate indicates that the immediate cause of his 
death was acute respiratory failure with exacerbation of 
chronic obstructive pulmonary disease (COPD) and emphysema as 
conditions giving rise to the immediate cause of death.  
Other significant conditions (deemed to have contributed to 
but not resulted in the underlying cause of death) were noted 
as dementia, ateriosclerotic cardiovascular disease, and 
peripheral vascular disease.  No autopsy was performed.  

2.  At the time of death service connection was in effect for 
residual of fracture of the right tibia with traumatic 
arthritis of the right knee, rated at 40 percent.  

3.  The veteran's fatal conditions have not shown to be 
related to service or to be residuals of any service-
connected disability.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA is required to notify the claimant of: (1) the information 
and evidence needed to substantiate and complete her claim; 
(2) what part of the evidence she is responsible for 
providing; (3) what part of that evidence VA will attempt to 
obtain for her; and 4) the need to send the RO any additional 
evidence that pertains to her claim.  38 C.F.R. § 3.159.  In 
a letter sent in February 2004, the RO informed the appellant 
of the first three elements.  She has never been explicitly 
asked to provide "any evidence in [her] possession that 
pertains" to her claim.  However, she has effectively been 
notified of the need to provide such evidence.  The February 
2005 letter informed her that additional information or 
evidence was needed to support her claim and asked her to 
send the information or evidence to the RO.  In addition, a 
July 2004 statement of the case contained the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes the language "any 
evidence in the claimant's possession."  Under these 
circumstances the appellant has been adequately informed of 
the need to submit relevant evidence in her possession.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records and private medical records.  
As detailed in the discussion below, there is no medical 
evidence reflecting a connection between the veteran's 
service-connected right knee disability and his death, nor 
does the claims file contain any medical records which 
reflect any complaints, treatment, or diagnoses related to 
any respiratory conditions in service.  Because the evidence 
of record in this case does not satisfy subparagraph (C) of 
38 C.F.R. § 3.159(c)(4), the Board finds that VA has no duty 
to seek a medical opinion in this case.

The appellant asked for and was afforded (in October 2004) a 
local hearing.  The transcript of this hearing has been 
obtained and reviewed.  In an August 2005 statement, she 
indicated that she did not want a Board hearing.

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
her claim.

II.  Claim for Service Connection for the Cause of the 
Veteran's Death

Service connection will be granted for a disability resulting 
for an injury suffered or disease contracted in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
Id.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  In order to be a contributory cause of death, 
it must be shown that there were "debilitating effects" due 
to a service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The certificate of death reflects that the veteran died at 
Central Mississippi Medical Center on November 7, 2003 and 
lists the immediate cause of death as acute respiratory 
failure, due to or as a consequence of exacerbation of COPD 
and, due to or as a consequence of emphysema.  Other 
significant conditions (deemed to have contributed to but not 
resulted in the underlying cause of death) were noted as 
dementia, ateriosclerotic cardiovascular disease, and 
peripheral vascular disease.  At the time of the veteran's 
death, he was service connected for a right knee disability 
with traumatic arthritis for which he had been assigned a 40 
percent rating.  

The appellant does not contend nor does the evidence of 
record reflect that the disabilities which caused the 
veteran's death were incurred during his active military 
service.  Rather, she essentially claims (see March 2004 
written statement) that a leg brace the veteran wore for his 
right knee condition limited his mobility, which led to a 
serious circulatory condition that affected his heart and 
lungs, thereby causing or contributing to his death.

The file contains documentation of the veteran's private and 
VA treatment from 1955 to the time of his death for a variety 
of medical issues including arthritis, heart disease, 
varicose veins, and pulmonary disease.  The private and VA 
treatment records in the claims file make no mention of a 
nexus between the veteran's right knee disability or 
treatment thereof and the respiratory problems that resulted 
in his death.  Without any medical evidence of a nexus 
between the veteran's service-connected disability and the 
veteran's cause of death, service connection must be denied.

The Board has considered the appellant's statement submitted 
in support of her argument.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
service or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Additionally, 
in August 2004, the appellant submitted Internet articles 
which discuss (in general terms) circulatory problems and 
their possible resulting problems. Yet these submissions, 
which do not address the facts in this case with a sufficient 
degree of medical certainty or specificity, do not constitute 
competent medical evidence of causality.  See Sacks v. West, 
11 Vet. App. 314, 317 (1998).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


